Citation Nr: 0007374	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-37 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1956 to 
October 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Seattle Regional 
Office (RO) March 1994 decision which denied an increased 
evaluation for a left knee disability, rated 20 percent 
disabling; and a November 1996 rating decision which granted 
service connection for a right knee disability, and assigned 
it a 10 percent rating, effective August 8, 1994.


FINDINGS OF FACT

1.  The veteran's left knee disability is productive of 
severe symptoms of pain and laxity; his range of left knee 
motion was from 10 to 105 degrees at the time of his October 
1999 VA examination.

2.  It has not been shown that he has impairment of the left 
tibia and fibula, manifested by malunion, requiring a knee 
brace.

3.  He had a full range of right knee motion in August 1994; 
a range of right knee motion of 10 to 130 degrees in May 
1996; a range of right knee motion of 0 to 140 degrees in 
July 1998; and a range of right knee motion of 0 to 120 
degrees at the time of the most recent VA examination in 
October 1999.

4.  His right knee disability is not shown to be productive 
of moderate subluxation or moderate instability nor did it 
involve a dislocated semilunar cartilage with frequent 
episodes of effusion into the right knee joint; his right 
knee does not manifest limitation of motion to at least 30 
degrees of flexion and 15 degrees of extension; the evidence 
does not show malunion of the tibia and fibula with a 
moderate right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 30 percent evaluation 
for a left knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.40, 4.41, 4.42, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5258, 5260, 5261, 5262 and 5263 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5261, 5262 and 5263 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms associated with his 
service-connected left knee disability are more disabling 
than reflected by the currently assigned 20 percent 
evaluation.  He maintains that an increased evaluation is 
warranted for his left knee disability.

The veteran has also indicated strong disagreement with the 
10 percent rating that the RO has assigned his service-
connected right knee disability.  He maintains that the 
symptoms associated with his right knee disability warrant an 
increased evaluation.

As a preliminary matter, the veteran's claims for increased 
evaluations for his service-connected left and right knee 
disabilities are well grounded under 38 U.S.C.A. § 5107(a) as 
they are plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the contentions 
concerning the severity of his left and right knee 
disabilities (within the competence of a lay party to report) 
are sufficient to well ground his claims.  The Board finds 
that the facts relevant to the issues on appeal have been 
properly developed and that the obligation of VA to assist 
the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1999).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

On the other hand, in evaluating the severity of a particular 
disability, it is essential to consider its history.  38 
C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim, as opposed to a new claim for increase.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  Thus, in adjudicating the veteran's service-
connected right knee disability, the propriety the rating 
during the period from August 8, 1994 through to the present 
is now before the Board.  Moreover, while the RO has not yet 
rated this claim in light of Fenderson, the veteran was aware 
of what evidence was required for a higher rating, and he has 
not been prejudiced by RO action.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The veteran's service-connected left and right knee 
disabilities may be rated under Diagnostic Codes 5010, 5256, 
5257, 5258, 5260, 5261, 5262 and 5263.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  Code 5003 
provides that degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides for the evaluation of ankylosis 
(bony fixation) of the knee.  When ankylosis is at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, a rating of 30 percent is 
warranted.  When the ankylosis is in flexion between 10 and 
20 degrees, a rating of 40 percent is warranted.  When the 
ankylosis in flexion between 20 and 45 degrees, a rating of 
50 percent is warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides that when there is recurrent 
slight subluxation or lateral instability or other slight 
impairment of a knee, a 10 percent evaluation will be 
assigned.  A 20 percent evaluation will be assigned for 
moderate subluxation or moderate instability of a knee.  A 30 
percent evaluation requires severe recurrent subluxation or 
severe lateral instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides that evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint will warrant a 20 percent 
rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides that a 10 percent rating is 
warranted when flexion is limited to 45 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that a 10 percent rating is 
warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted when extension is limited to 15 
degrees.  A 30 percent evaluation is warranted when extension 
is limited to 20 degrees.  When extension is limited to 30 
degrees, a rating of 40 percent is warranted.  When extension 
is limited to 45 degrees, a rating of 50 percent may be 
assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides for a 10 percent rating for an 
impairment of the tibia and fibula, manifested by malunion, 
with slight knee disability.  A moderate knee disability 
warrants a 20 percent rating, and a marked knee disability 
warrants a 30 percent evaluation.  A 40 percent evaluation is 
warranted for nonunion of the tibia and fibula when there is 
loose motion requiring a brace.  38 C.F.R. § 4.71a.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that, when a diagnostic code provides for compensation 
based solely on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, the Court more 
recently noted that when a diagnostic code is not predicated 
on lost range of motion, §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

On VA medical examination in August 1994, the veteran's knees 
were locked and unstable, particularly the left one.  Both 
knees had full extension and flexion.  Both knees had a 
valgus and varus deformity, but they were more severe in the 
left knee.  He had subluxation in the left knee, but none in 
the right knee.  There was no evidence of a cartilage click 
in either knee.  Both knees had mild crepitus, but it was 
more severe in the left knee.  X-ray examination of his knees 
revealed minimal squaring of the tibial plateaus.  The 
diagnosis was traumatic arthritis of the knees, more 
remarkable on the left knee.

At his January 1996 hearing, the veteran testified that his 
left knee often gave way and caused him to fall.  He also 
stated that left knee pain and instability made it difficult 
for him to walk up stairs and lift things.  He reported that 
left knee pain restricted his activities.  He indicated that 
he was unemployed; that he had been worked previously as a 
furniture mover; and, that his left knee prevented him from 
doing that kind of work.

On VA medical examination in May 1996, the veteran walked 
with a limp and tried to bear more weight on his right than 
his left side.  His left knee extended to 10 degrees and 
flexed to 120 degrees.  His right knee extended to 10 degrees 
and flexed to 130 degrees.  Both knees were tender and had a 
valgus deformity.  X-ray examination of his knees revealed 
that the left patella appeared to be slightly sclerotic when 
compared to the right one.  The impression was degenerative 
disease of the knees, more so on the left than on the right.

On VA medical examination in January 1998, the veteran had 
antalgic gait secondary to favoring his left knee.  No left 
knee swelling, tenderness or effusion were present.  His left 
knee extended to 0 degrees and flexed to 145 degrees without 
crepitus.  X-ray examination of the left knee revealed early 
degenerative changes.  The impression was chronic left knee 
pain.

On VA medical examination in July 1998, the veteran reported 
that the pain in his left knee was greater than that in his 
right knee.  He also reported that he was last employed in 
1968 and that he had stopped working secondary to a low back 
injury.  Examination of his knees did not reveal any 
deformity, swelling, tenderness or effusion.  His left knee 
extended to 0 degrees and flexed to 135 degrees.  His right 
knee extended to 0 degrees and flexed to 140 degrees.  X-ray 
examination of his right knee revealed tiny calcification in 
the anterior joint space.  The impressions were chronic left 
knee pain with early degenerative changes and chronic right 
knee pain, rule out bony abnormalities.

On VA medical examination in October 1999, no deformities, 
swelling, tenderness or effusion were present in the 
veteran's knees.  His left knee flexed to 105 degrees and 
extended to 10 degrees.  It was noted that his range of left 
knee motion was limited.  His right knee flexed to 120 
degrees and extended fully.  The impression was bilateral 
knee pain with early degenerative changes of the left knee 
and dystrophic calcification of the right knee.

At the video conference hearing in February 2000, the veteran 
testified that frequent locking and pain in his knees caused 
him to fall and rendered him unable to walk for more than 1/2 
block without having to rest.  He also testified that he was 
unemployed, and that his knee pain had restricted his 
activities.  He indicated that the severity of his left knee 
disability was greater than that on the right.  He reported 
that he had never been prescribed braces for his knees but 
that he used a homemade cane.  He indicated that he received 
Social Security Administration (SSA) disability benefits due 
to his low back disability.

I.  Left Knee

On the basis of the foregoing evidence, the Board is of the 
opinion that a 30 percent evaluation is warranted for the 
veteran's service-connected left knee disability under 
Diagnostic Code 5257.  A 30 percent rating under this code 
requires the evidence to show that the veteran has severe 
subluxation or severe instability of his left knee.  This is 
demonstrated by the recent evidence.  According to Plate II 
of the VA Schedule for Rating Disabilities, the standard 
range of motion of the knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. Part 4, § 4.71.  In this 
case, the most recent VA examination revealed the veteran's 
left knee extended to 10 degrees and flexed to 105 degrees.  
Moreover, he testified recently that frequent pain, 
instability and locking in his left knee caused him to fall, 
and precluded walking more than 1/2 block without having to 
rest and restricted his activities.  His testimony is deemed 
credible, and the recent evidence shows that the symptoms 
associated with the service-connected left knee disability 
seem more appropriately characterized as severe in nature.  
Thus, the recent evidence reflects that the symptoms are 
commensurate with a 30 percent rating under Code 5257.

It is observed that an evaluation in excess of 30 percent 
under Diagnostic Code 5003 is not warranted as the veteran's 
left knee extended to 10 degrees and flexed to 105 degrees at 
time of the most recent, October 1999 VA medical examination.  
Thus, as there is no finding of ankylosis (bony fixation) 
relative to the left knee, Diagnostic Code 5256 is 
inapplicable in this case.  Ratings in excess of 30 percent 
are likewise inappropriate under Codes 5258 and 5260 as 20 
percent is the maximum evaluation available under Code 5258, 
and 30 percent is the maximum rating assignable under Code 
5260.

An evaluation in excess of 30 percent is not warranted for 
the veteran's left knee disability under Diagnostic Code 
5261.  A 40 percent rating under this code requires the 
evidence to show that the veteran's left knee extension is 
limited to 30 degrees.  The is not demonstrated by recent 
evidence.  Specifically, as noted earlier, the most recent VA 
examination report shows that the veteran's left knee 
extended to 10 degrees.  Thus, his range of left knee motion 
has not been shown to be limited to at least 30 degrees of 
extension, which is the basis of an evaluation in excess of 
30 percent under Diagnostic Code 5261.

An evaluation in excess of 30 percent is also not warranted 
for the veteran's service-connected left knee disability 
under Diagnostic Code 5262.  An increased evaluation under 
this code provision requires the evidence to show an 
impairment of the tibia and fibula, manifested by malunion, 
which requires a brace.  In this case, the evidence is devoid 
of any report or clinical finding of malunion of the 
veteran's left tibia and fibula.  Moreover, it presents no 
reports or findings that his left knee disability requires 
him to wear a brace.  Rather, he testified that he had never 
been prescribed a brace for his left knee at the time of his 
February 2000 video conference hearing.  Thus, an evaluation 
in excess of 30 percent is not warranted for his left knee 
disability under Diagnostic Code 5262.

Application of 38 C.F.R. §§ 4.40, 4.45, 4.59 has been 
considered with regard to the veteran's left knee disability.  
However, the 30 percent evaluation currently assigned for his 
left knee disability under Diagnostic Code 5257 specifically 
encompasses dysfunction due to pain or functional limitation 
due to instability.  Thus, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 are not applicable to this case.  Johnson, 9 
Vet. App. at 7; Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995).

II.  Right Knee

Initially, the Board notes that an evaluation in excess of 10 
percent is not warranted for the veteran's right knee 
disability under Diagnostic Code 5003 as he had a full and 
normal range of right knee motion in August 1994; a range of 
right knee motion of 10 to 130 degrees in May 1996, a range 
of right knee motion of 0 to 140 degrees in July 1998 and a 
range of right knee motion of 0 to 120 degrees at the time of 
the most recent VA examination in October 1999.  It is 
likewise clear that Diagnostic Code 5256 is not applicable to 
this case as there has been no showing or finding of 
ankylosis relative to the veteran's right knee.

The Board finds that an evaluation in excess of 10 percent is 
unwarranted for the veteran's right knee disability under 
Diagnostic Code 5257.  An increased rating under this code 
requires the evidence show that his right knee has exhibited 
moderate subluxation or instability.  This is not shown by 
the evidence of record.  In particular, while the August 1994 
VA examination report reveals that there was a valgus 
deformity and some mild crepitus in his right knee, it also 
shows that he had a full range of right knee motion and that 
he was negative for  any subluxation in his right knee.  In 
addition, although the May 1996 VA examination report shows 
that his right knee was tender, it also shows that his range 
of right knee motion was essentially normal.  Moreover, the 
July 1998 and October 1999 VA examination reports both show 
that his right knee had an essentially full range of motion 
and that it was negative for any deformity, swelling, 
tenderness or effusion.  Furthermore, while he testified that 
he experienced pain, instability and locking in his right 
knee, he also testified that these symptoms were more severe 
in his left knee.  Thus, the Board finds that the symptoms 
associated with the veteran's service-connected right knee 
disability since August 8, 1994 are appropriately 
characterized as mild in nature.  Thus, an evaluation in 
excess of 10 percent is not warranted for his right knee 
disability under Code 5257.

An evaluation in excess of 10 percent is not warranted for 
the veteran's right knee disability under Diagnostic Code 
5258.  An increased rating under this code requires evidence 
of dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the knee joint.  This is not 
shown by the evidence dated since August 8, 1994.  In 
particular, while this evidence shows that the veteran 
experienced locking and pain in his right knee, it presents 
no reports of findings of effusion relative to his right 
knee.  Of greater significance is the fact that this evidence 
is devoid of any report or clinical finding that the 
semilunar cartilage in his right knee was ever dislocated.  
Consequently, an evaluation in excess of 10 percent is not 
warranted for his right knee disability under Code 5258.

Evaluations in excess of 10 percent are not warranted for the 
veteran's right knee disability under Codes 5260 and 5261.  
Specifically, as the evidence dated since August 8, 1994 does 
not show that his range of right knee motion had been limited 
to at least 30 degrees of flexion, an evaluation in excess of 
10 percent is unwarranted under Code 5260.  Likewise, as his 
right knee motion has not been shown to be limited to at 
least 15 degrees of extension since August 8, 1994, an 
evaluation in excess of 10 percent is unwarranted under Code 
5261.

An evaluation in excess of 10 percent is also not warranted 
for the veteran's right knee disability under Diagnostic Code 
5262.  An increased evaluation under this code require the 
evidence to show an impairment of the tibia and fibula, 
manifested by malunion, with a moderate knee disability.  In 
this case, the evidence dated since August 8, 1994 presents 
no report or finding of malunion of the tibia or fibula of 
the veteran's right knee.  In addition, for the reasons 
outlined earlier, this evidence shows that his right knee 
disability has been most appropriately classified as mild in 
nature.  Thus, an evaluation in excess of 10 percent is 
unwarranted for his right knee disability under Code 5262.

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, with regard to the 
veteran's right knee disability.  It is noted that there is 
no clinical evidence of objective pathology of functional 
loss due to pain, limitation of motion, weakness, etc., which 
would permit assignment of higher a evaluation under these 
criteria.

III.  Additional Matters

The Board has considered rating the veteran's left and right 
knee disabilities on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999) which permits 
adjusting a rating in an exceptional or unusual case where 
application of the schedular criteria are impractical.  In 
this case, the pertinent evidence of record does not show 
that the veteran has been hospitalized frequently for his 
left or right knee disabilities.  In addition, it does not 
show that his left and right knee disabilities have been the 
specific cause of his unemployed status.  Rather, the July 
1998 VA examination report and recent hearing testimony 
reveals that he stopped working secondary to a low back 
disability.  Marked interference with employment has not been 
shown secondary to his service-connected knee disabilities.  
Thus, the evidence reflects that the overall disability 
picture does not rise to a level which would warrant an 
evaluation in excess of 30 percent for his service-connected 
left knee disability or a rating in excess of 10 percent for 
his service-connected right knee disability.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 3.321(b)(1) (1999).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides a basis on which to assign higher disability 
evaluations than those set forth above.

At the most recent hearing, the veteran testified that he 
received SSA disability benefits.  To that extent, it is also 
noted that he did not indicate that there were any SSA 
records in existence which pertain to his service-connected 
left or right knee disabilities.  Instead, he stated that he 
received SSA benefits because of his low back disability.  
Thus, there is no basis for further development of the record 
to obtain records from SSA.  See Brock v. Brown, 10 Vet. App. 
155 (1997).

ORDER

An increased rating a left knee disability is granted to 30 
percent, subject to the law and regulations governing the 
payment of monetary awards.

An evaluation in excess of 10 percent for a right knee 
disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

